PER CURIAM:
Kenneth S. Kayser, owner of a tract of land in Lewis County, West Virginia, claims damages in the amount of $100.00 by reason of the acts of employees of the respondent on July 31, 1974 in cutting a right of way for a road and destroying claimant’s strawberry patch containing approximately 175 plants on a parcel of his land sixteen feet wide and forty-eight feet long. The parties have stipulated facts which cpnstitute negligence and that the amount of damages claimed is reasonable. The claimant is, accordingly, awarded the sum of $100.00.
Award of $100.00.